Citation Nr: 1531048	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  13-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for a skin disorder to include chloracne as a result of inservice exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On July 1, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of service connection for a skin disorder to include chloracne as a result of inservice exposure to herbicides, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of service connection for a skin disorder to include chloracne as a result of inservice exposure to herbicides is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


